DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 7, and 10-13 are pending per Applicant’s 06/17/2022 filing.  Claims 1-3, 7, and 10-13 are amended.  Claims 4-6, 8, and 9 are canceled. No claims are newly added.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/24/2022, 04/19/2022, 09/09/2022, and 09/28/2022 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicant’s amendments to the claims are sufficient to overcome all the 35 USC 112 rejections of the previous Office action.
Applicant’s amendments to the claims are NOT sufficient to overcome the 35 USC 101 rejection of the previous Office action.  See updated rejection below for more information.
Applicant’s amendments to the claims are NOT sufficient to overcome the 35 USC 103 rejection of the previous Office action.  See updated rejection below for more information.

Response to Arguments
Applicant’s arguments are directed towards newly amended limitations that are full addressed in the updated rejection below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 7, and 10-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. organizing human activity) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 
Yes, the claims fall within at least one of the four categories of patent eligible subject. Claims 1-3, 7, and 10-13 are to a system (machine).
Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically the abstract idea of organizing human activity. Where certain methods of organizing human activity include fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II).
Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
1) A system for vehicle share storage management comprising: 
a vehicle share platform; and,  
one or more telematic devices, each of said one or more telematics devices comprising a vehicle portion telematic device and a telematic vehicle share I/0 expander portion communicating with said vehicle portion telematic device; 
said one or more telematic devices configured to monitor and log vehicle data of one or more vehicles of a fleet of vehicles; 
said telematic vehicle share I/0 expander portion configured to communicate with said vehicle portion telematic device to enable vehicle sharing functionality; 
said telematic vehicle share I/0 expander portion configured to send historical vehicle data via said portion telematic device to said vehicle share platform, said historical vehicle data indicative of vehicle share use of said one or more vehicles; 
said telematic vehicle share I/0 expander portion configured to receive vehicle share reservation data from said vehicle portion telematic device, and detect a unique personal attribute of a user to validate the user by comparing said vehicle share reservation data to said unique personal attribute; 
said vehicle share platform configured to receive historical vehicle share customer data; 
wherein said vehicle share platform processes said historical vehicle data and said historical vehicle share customer data to identify a recommended  location to store  a vehicle of said fleet of vehicles at an end of a current reservation of said vehicle, wherein said recommended location is a floating location or a particular depot;
said vehicle is matched with a next customer associated with a next reservation of said vehicle based on a graduated threshold distance between a location of said next customer and said recommended location of said vehicle.

The claimed invention is to the use of known information to identify an optimal parking space for a vehicle (tell a first user where to park a car) and manage the reservation of a customer (make a car reservation for a second user).  The claim is to the managing personal behavior in that system uses behavioral information to determine the optimal location – historical vehicle data and historical vehicle share customer data.
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recite additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.
The identified judicial exception is not integrated into a practical application. In particular, the claims recites the additional limitations see non-bold-italicized elements above.  These elements are determined to be the steps of “monitor and log”, “communicate”, “send”, and “receive”.   The elements are found to be insignificant extra-solution activity of data gathering.
Where 2106.05(g) MPEP states, “term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.” 
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and as part of the ordered combination.  As stated above the additional elements of the claim are found to be insignificant extra solution activity cannot provide significantly more to transform the abstract idea to patent eligible subject matter.  The claimed computing component are found to be generic performing function that are well-understood, routine and conventional in the field.  
In particular, the claims recites the additional limitations see non-bold-italicized elements above.  These elements are determined to be the system components, e.g. vehicle share platform and telematic device with a telematic vehicle share 1/0 expander.  Where the vehicle share platform is described in the specification as “a single platform or a combination of separate platforms performing the functions of vehicle share reservations, vehicle share management and vehicle share analytics.   Each platform may include a server or a collection of servers running software” [109].  Where the vehicle telematric device is found to be a generic system component commonly used by insurance, fleet management, ride share and auto manufactures.  Where the vehicle telematric system is described generically in the specification at [128-130].  Where the telematic vehicle share 1/0 expander portion is described in the specification as “a microprocessor, memory and  firmware, communications circuitry, at    least  one  internal interface and at least one external interface.” [8].  The Office interprets the claimed components of “telematric device” and the “vehicle share platform” to simply be to computing devices in communication with each other to send/receive data/information between them. As a generic system components that cannot provide substantially more to the abstract idea.   
Where 2106.05(d)(I)(2) of the MPEP states, “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").”
These limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  Therefore these additional limitations when considered individually or in combination do not provide an inventive concept that can transform the abstract idea into patent eligible subject matter.
The other independent claims recite similar limitations and are rejected for the same reasoning given above.  
The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (US 2019/0279440 A1) in view of Rosen (US 2016/0180712 A1) .

Claim 1
Ricci teaches a system for vehicle share storage management (Ricci [6] “fleetwide vehicle telematics systems and methods that includes receiving and managing fleetwide vehicle state data.”) comprising: 
a vehicle share platform (Ricci [177] “vehicle control system 204 may communicate through the communication network 224 to a server 228 that may be located in a facility . . . the server 228 may represent a cloud computing system or cloud storage that allows the vehicle control system 204 to either gain access to further computing capabilities or to storage at a location outside of the vehicle” and [716] “methods may be readily implemented in conjunction with software using object or object-oriented software development environments that provide portable source code that can be used on a variety of computer or workstation platforms”); and,  
one or more telematic devices, each of said one or more telematics devices comprising a vehicle portion telematic device (Ricci [63] ““telematics” refers to the use of wireless devices and “black box” technologies to transmit data in real time to an organization, as used in the context of vehicles, whereby installed or after-factory boxes collect and transmit data on vehicle use, vehicle state, vehicle conditions and vehicle environment” also see Fig. 65A) and a telematic vehicle share I/0 expander portion communicating with said vehicle portion telematic device (Ricci [213] “expansion controller that allows the I/O bus to be extended” and [185] “one or more components of the I/O module”); 
said one or more telematic devices configured to monitor and log vehicle data of one or more vehicles of a fleet of vehicles (Ricci [581] “a vehicle may monitor and/or record information using various sensors and/or devices associated therewith. This information may be routinely transferred to a central server across a communication network 224 for storage, analysis, and/or other use”); 
said telematic vehicle share I/0 expander portion configured to communicate with said vehicle portion telematic device to enable vehicle sharing functionality (Raccci [243] “communications can include any type of standard communications such as sharing content, exchanging messages, forwarding or sharing multimedia or infotainment, or in general can include any communications that would ordinarily be available between two devices and/or the vehicle and vehicle systems”, [581] “a vehicle may monitor and/or record information using various sensors and/or devices associated therewith. This information may be routinely transferred to a central server across a communication network 224 for storage, analysis, and/or other use. When service provider access is limited, the method 5500 can store this information in a local memory for later transmission/transfer.” Also see [63]); 
said telematic vehicle share I/0 expander portion configured to send historical vehicle data via said portion telematic device to said vehicle share platform, said historical vehicle data indicative of vehicle share use of said one or more vehicles (Ricci [171] “profile data 252 can be any type of data associated with at least one user 216 including, but in no way limited to, bioinformatics, medical information, driving history . . . historical information (e.g., including historical, current, and/or future travel destinations), Internet browsing history, or other types of data” and [711] “the various processing modules (e.g., processors, vehicle systems, vehicle subsystems, modules, etc.), for example, can perform . . . telematics . . . a “black box” or flight data recorder technology, containing an event (or driving history) recorder (containing operational information collected from vehicle on board sensors and provided by nearby or roadside signal transmitters)” also see [63]); 
said telematic vehicle share I/0 expander portion configured to receive vehicle share reservation data from said vehicle portion telematic device, and detect a unique personal attribute of a user to validate the user by comparing said vehicle share reservation data to said unique personal attribute (Ricci (Ricci [7] “receiving customer enterprise data from a customer, the customer enterprise data associated with the plurality of vehicles; aggregating the vehicle state data, the geolocation data, and the customer enterprise data associated with the plurality of vehicles to produce aggregate data; analyzing the aggregate data to provide a customer telematics analysis service to the customer” and [686] “Customer telematics analysis services 6580 may also draw from customer enterprise data” see enterprise data) [171] “profile data 252 can be any type of data associated with at least one user 216 including, but in no way limited to, bioinformatics, medical information, driving history, personal information (e.g., home physical address, business physical address, contact addresses, likes, dislikes, hobbies, size, weight, occupation, business contacts—including physical and/or electronic addresses, personal contacts—including physical and/or electronic addresses, family members, and personal information related thereto, etc.), other user characteristics, advertising information, user settings and feature preferences, travel information, associated vehicle preferences, communication preferences, historical information (e.g., including historical, current, and/or future travel destinations), Internet browsing history, or other types of data”); 
operation of a vehicle having one or more autonomous operation features
said vehicle share platform configured to receive historical vehicle share customer data (Ricci [711] “the various processing modules (e.g., processors, vehicle systems, vehicle subsystems, modules, etc.), for example, can perform . . . telematics . . . a “black box” or flight data recorder technology, containing an event (or driving history) recorder (containing operational information collected from vehicle on board sensors and provided by nearby or roadside signal transmitters)” also see [63]); 
Ricci further teaches “the geolocation data, and the customer enterprise data associated with the plurality of vehicles to produce aggregate data; analyzing the aggregate data to provide a customer telematics analysis service to the customer” (Ricci [9]) and “profile information 1238 may include data relating to at least one of current data, historical data, a user preference, user habit, user routine, observation, location data (e.g., programmed and/or requested destinations, locations of parking, routes traveled, average driving time, etc.)” (Ricci [373]) and “based on historical data, data associated with a location, data associated with a user (e.g., stored in profile data 252, etc.), data associated with a company, etc., and/or the like. As another example, a user may routinely park his vehicle outside of a location known” (Ricci [584])however Ricci does not expressly teach the following limitation that is taught by Rosen in the analogous art of citywide parking system 
wherein said vehicle share platform processes said historical vehicle data and said historical vehicle share customer data to identify a recommended  location to store  a vehicle of said fleet of vehicles at an end of a current reservation of said vehicle, wherein said recommended location is a floating location or a particular depot (Rosen [35] “accessing parking history for the vehicle registration number; identifying at least one parking preference in the history; and transmitting one or more suggested parking spots to a user client device”);
said vehicle is matched with a next customer associated with a next reservation of said vehicle based on a graduated threshold distance between a location of said next customer and said recommended location of said vehicle (Rosen [28] “a method including receiving at a reservation management server from a user client device a bulk parking order for a future time, the bulk parking order defining a number of spots required, a desired parking duration, a start time, destination and a maximum distance therefrom; responding to the bulk parking order by transmitting a map of available parking spots at the future time for the desired parking duration from the start time and within the maximum distance from the destination to the user client device; receiving at the reservation management server an order indicating specific spots on the map and transforming the bulk parking order to a bulk parking reservation for the indicated spots.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Ricci the wherein said vehicle share platform processes said historical vehicle data and said historical vehicle share customer data to identify a recommended  location to store  a vehicle of said fleet of vehicles at an end of a current reservation of said vehicle, wherein said recommended location is a floating location or a particular depot; and said vehicle is matched with a next customer associated with a next reservation of said vehicle based on a graduated threshold distance between a location of said next customer and said recommended location of said vehicle as taught by Rosen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 2
Ricci in view of Rosen teaches all the limitations of the system for vehicle share storage management as in claim 1 wherein said historical vehicle data is selected from the group of start location data, distance data, finish location data, energy consumed data, energy remaining data or route data (Ricci [373] and [584] where the limitation is made in the alternative therefore only one element needs to be found in the art).

Claim 3
Ricci in view of Rosen teaches all the limitations of the system for vehicle share storage management as in claim 1 wherein said historical vehicle share customer data is selected from the group of start location data, distance data, finish location data or energy required data (Ricci [15] and [353] where the limitation is made in the alternative therefore only one element needs to be found in the art).


Claim 7
Ricci in view of Rosen teaches all the limitations of the system for vehicle share storage management as in claim 1 wherein said vehicle share platform communicates a vehicle relocation request (Ricci [373]).

Claim 10
Ricci in view of Rosen teaches all the limitations of the system for vehicle share storage management as in claim 1 however Ricci does not teach, but Rosen does teach in an analogous art wherein said recommended location is based upon a day of the week (Rosen [312]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Ricci the optimal location is based upon a day of the week as taught by Rosen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 11
Ricci in view of Rosen teaches all the limitations of the system for vehicle share storage management as in claim 1 however Ricci does not teach, but Rosen does teach in an analogous art wherein said recommended location is based upon particular days of the month (Rosen [312]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Ricci the optimal location is based upon particular days of the month as taught by Rosen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 12
Ricci in view of Rosen teaches all the limitations of the system for vehicle share storage management as in claim 1 wherein said telematic vehicle share I/O expander portion includes a microprocessor, memory and firmware configured to interface with an electronic vehicle key device, the electronic vehicle key device having a button configuration where either end of the button is a high or low value, wherein the microprocessor is configured to perform an actuation validation process where a button-depressed or a button-released condition is monitored without the need to know the actual hardware configuration of the electronic vehicle key device (Ricci [170] and [677]).

Claim 13
Ricci in view of Rosen teaches all the limitations of the system for vehicle share storage management as in claim 1 wherein said telematic vehicle share I/O expander portion includes a microprocessor, memory and firmware configured to interface with an electronic vehicle key device, the electronic vehicle key device having a button, wherein the microprocessor is configured to perform a health check whereby the microprocessor is configured to: ensure power to the electronic vehicle key device is off; thereafter enable a pull-up resistor; determine if a line cannot be pulled to a high state; disable the pull-up resistor; check whether the line was supposed to be connected based on a stored button configuration of the electronic vehicle key device; and report a fault if required (Ricci [170], [391], and [690]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gambella et al (US 2022/0092979 A1) teaches learns statistical properties of parking/charging availability from historical data and real-time observations made by IoT devices (for example, parking sensors, cameras, and on-board vehicle sensors); (ii) receives parking/charging requests for spots close to the final destination or to preferred parking areas; (iii) parking/charging requests and current user spots.
Hatfeild et al (US 2022/0027751 A1) teaches generating an activity recommendation based on the location of the user and the set of historical conditions corresponding to the past activity, wherein the activity recommendation includes a set of future conditions of a future activity, wherein the set of future conditions correlate with the set of historical conditions
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOLASHADE ANDERSON/Primary Examiner, Art Unit 3623